Citation Nr: 1040480	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-37 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the Veteran's net worth constitutes a bar to receipt of 
nonservice-connected VA pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from November 1972 to 
November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 administrative decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDING OF FACT

It is reasonable for the Veteran to consume some part of his net 
worth of $186,225.00 for his maintenance. 


CONCLUSION OF LAW

The corpus of the Veteran's estate precludes the payment of 
nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521, 
1522, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.3(a)(3), 3.102, 3.159, 3.274, 3.275 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in September 2005 and January 2007.  Those letters 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
by: (1) informing him about the information and evidence not of 
record that was necessary to substantiate his pension claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

In light of the denial of the pension claim, no effective date 
will be assigned, so there can be no possibility of any prejudice 
under the holding of Dingess v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  In any event, as part of the October 2006 Statement of 
the Case (SOC), the Veteran was provided with notice of the 
provisions of the Dingess case.  Therefore, a reasonable person 
would have knowledge.  As such, the Board concludes prejudicial 
error in the content of VCAA notice has not been established as 
any error was not outcome determinative.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency).    

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini II, 
18 Vet. App. at 120 (2004).  In the present case, the Board sees 
the RO did not provide the Veteran with all VCAA notice prior to 
the February 2006 adverse determination on appeal.  But in 
Pelegrini II, the U.S. Court of Appeals for Veterans Claims 
(Court) also clarified that in these situations VA does not have 
to vitiate that decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Id.  Rather, VA need 
only ensure the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his claims, 
such that he is still provided proper due process.  In other 
words, he must be given an opportunity to participate effectively 
in the processing of his claims.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) recently 
held that a SOC or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a 
matter of law, VA may cure a timing of notice defect by taking 
proper remedial measures, such as issuing a fully compliant VCAA 
notice followed by a subsequent SOC or SSOC.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing the additional 
VCAA notice in January 2007, the RO again went back and 
readjudicated the claim in the more recent July 2007 SSOC.  So 
each time after providing the required notice, the RO 
reconsidered the claim - including to address any additional 
evidence received in response to the notice.  So the timing 
defect in the notice has been rectified.  Prickett, 20 Vet. App. 
at 376.  Stated another way, VA's issuance of a SSOC in July 2007 
following the additional VCAA notice letter cured the timing 
error.  As such, the Board concludes prejudicial error in the 
timing of VCAA notice has not been established as any error was 
not outcome determinative.  See Shinseki, 129 S. Ct. at 1696 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency).  

With respect to the duty to assist, the RO has secured the 
Veteran's VA outpatient treatment records and private medical 
evidence as authorized by the Veteran.  The RO also provided the 
Veteran with various VA income and expense forms to complete.  
The Veteran has completed various VA income and expense forms.  
He has also submitted personal statements and argument from his 
representative.  

The Board acknowledges that in the September 2010 Brief 
Presentation, the Veteran's representative argues that VA failed 
in its duty to assist in the present case.  Specifically, the 
representative alleges VA failed to secure copies of the 
Veteran's divorce paperwork, as well as his service personnel 
records (SPRs).  The Board finds that the representative's 
assertions are not accurate.  In a January 2007 letter, the RO 
asked the Veteran to provide a copy of the final divorce decree, 
as well as documentation confirming that the Veteran's assets 
were frozen during his divorce.  The RO also asked whether the 
Veteran had been awarded Social Security Administration (SSA) 
disability benefits.  The Veteran failed to fully follow up on 
these particular requests.  In addition, throughout the appeal, 
VA has sent the Veteran several VA income and expense documents 
to fill out.  

VA is generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010).  
However, a claimant is required to cooperate fully with VA's 
efforts and, if necessary, to properly identify the court or 
other custodian holding state or local government records.  38 
C.F.R. § 3.159(c)(1)(i).  In this case, inexplicably, neither the 
Veteran nor his representative has cooperated and provided 
sufficient information to identify the divorce documents.  Even 
in the September 2010 Brief, the Veteran and his representative 
failed to identify the particular divorce court involved.  As to 
the representative's assertion that the Veteran could not pay the 
copying fees to secure his divorce paperwork, the Board considers 
this assertion to be patently bogus.  It simply is not believable 
that the Veteran was unable to secure any paperwork for his own 
divorce that he himself is going through.  Common sense would 
dictate this is simply not a credible assertion; in fact, the 
related assertion that he cannot pay copying fees is frankly 
incredible and without merit, given the bond and certificate of 
deposit assets he has listed in the February 2007 VA Form 21-527.  
In addition, in his November 2006 Substantive Appeal, he 
mentioned that he was able to spend monies on his divorce 
proceeding.  

Moreover, after 2007 it is curious that the Veteran has failed to 
indicate whether he was awarded SSA income, despite being asked 
to do so by the RO.  The Veteran has remained mostly silent since 
2007.  In explicably, the Veteran has failed to submit any 
statement since 2007 discussing the status of his divorce 
proceedings.  His representative has also provided no details.  
Such silence and lack of cooperation does not make sense for 
someone trying to establish the validity of his claim.  In this 
case, the Veteran himself has failed to provide sufficient 
information relevant to the appeal.  The duty to assist is not a 
one-way street; a claimant cannot remain passive when he has 
relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 
(1996) (VA has duty to assist the Veteran, not a duty to prove 
his claim while the Veteran remains passive); accord Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

As to securing service personnel records (SPRs), VA's duty to 
assist includes the responsibility to obtain any "relevant" 
records from a Federal department or agency, including military 
records.  38 U.S.C.A. § 5103A(c)(1); 38 C.F.R. 
§ 3.159(c)(2).  But VA is not required to search for evidence, 
which even if obtained, would make no difference in the result.  
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See also Soyini v. Derwinski, 
1 Vet. App. 541 (1991) (declining to require strict adherence to 
technical requirements and impose additional burdens on VA when 
there was no benefit flowing to the claimant).  There is no 
explanation from the Veteran or his representative how 
outstanding SPRs would in any way affect his pension claim based 
on excessive net worth.  It is already evident the Veteran served 
during a period of war.  Simply stated, there is no evidence his 
SPRs are relevant to the pension claim based on net worth.  As 
there is no reasonable possibility that missing SPRs would aid in 
substantiating his pension claim based on excessive net worth, 
any deficiencies of VCAA assistance are rendered moot.  38 
U.S.C.A. § 5103A(a)(2).  

Therefore, the Board is satisfied that all "relevant" evidence 
adequately identified by the Veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A .

Governing Laws and Regulations for Pension

Generally, pension is available to a Veteran who served for 90 
days or more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities that 
are not the result of his own willful misconduct.  38 U.S.C.A. § 
1521(a) (West 2002); 38 C.F.R. § 3.3(a)(3) (2010).  Benefits 
payable are subject to limitations on annual income and net 
worth.  38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. §§ 3.3(a)(3), 3.274.  

Specifically, pension will be denied or discontinued when the 
corpus of the estate of the Veteran, and of the Veteran's spouse, 
if applicable, is such that under all the circumstances, 
including consideration of the annual income of the Veteran, the 
Veteran's spouse, and the Veteran's children, it is reasonable 
that some part of the corpus of such estates be consumed for the 
Veteran's maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 
3.274(a).  

The terms "corpus of estate" and "net worth" mean the market 
value, less mortgages or other encumbrances, of all real and 
personal property owned by the claimant, except the claimant's 
dwelling (single family unit), including a reasonable lot area, 
and personal effects suitable to and consistent with the 
claimant's reasonable mode of life.  38 C.F.R. § 3.275(b).

In determining whether some part of the claimant's estate should 
be consumed for the claimant's maintenance, consideration will be 
given to the amount of the claimant's income together with the 
following: Whether the property can be readily converted into 
cash at no substantial sacrifice; life expectancy; number of 
dependents; and potential rate of depletion, including unusual 
medical expenses.  38 C.F.R. § 3.275(d).

In determining annual income, all payments of any kind or from 
any source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included during 
the 12 month annualization period in which received, except for 
listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271(a).  
SSA income is not specifically excluded under 38 C.F.R. § 3.272, 
nor is the income of a spouse.  In fact, the Veteran's annual 
income includes the annual income of the Veteran, his dependant 
spouse, and children in the Veteran's custody or to whose support 
the Veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4).  
Such incomes are therefore included as countable income.  

VA's pension program is intended to give beneficiaries a minimum 
level of financial security.  It is not intended to protect 
substantial assets or build up the beneficiary's estate for the 
benefit of heirs.  Pension entitlement is based on need and that 
need does not exist if a claimant's estate is of such size that 
he/she could use it for living expenses.  The basic issue in 
evaluating net worth is to determine whether or not the 
claimant's financial resources are sufficient to meet the 
claimant's basic needs without assistance from VA.  In other 
words, if net worth is a factor for the benefit claimed, VA 
should consider if it is reasonable, under all the circumstances, 
for the claimant to consume some of his/her estate for 
maintenance.  If a claimant's assets are sufficiently large that 
the claimant could live off these assets for a reasonable period 
of time, pension should be denied for excessive net worth.  If 
net worth is later depleted, the claimant can always reopen the 
pension claim.  There are no precise guidelines, however, which 
establish what size estate would preclude the payment of pension.  
What constitutes excessive net worth is a question of fact for 
resolution after considering the facts and circumstances in each 
case.  See VA Adjudication Procedure Manual, M21-1MR, Part V, 
Subpart iii, Chapter 1, Section J, Topic 67, Blocks g, h 
(February 13, 2007).  See also 
M21-1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 70, 
Block a (February 13, 2007).  

Analysis - Net Worth

The Veteran filed an application for VA nonservice-connected 
disability pension benefits in July 2005.  See July 2005 VA Form 
21-526.  In a February 2006 administrative decision accompanied 
by a corpus of the estate determination, the RO determined that 
the Veteran was not entitled to pension benefits based on 
excessive net worth.  In his November 2006 Substantive Appeal to 
the Board, the Veteran asserted he did not have access to his 
$180,000.00 of assets to pay his bills, until his divorce is 
finalized.  

Upon review of the evidence, the Board finds that the Veteran's 
net worth is a bar to VA pension benefits.  38 U.S.C.A. 
§ 1522(a); 38 C.F.R. §§ 3.274(a), 3.275.  

With regard to assets and income, in his July 2005 claim for 
nonservice-connected disability pension, the Veteran reported the 
following assets:  $150,000.00 in individual retirement accounts 
(IRAs).  He reported no other assets or income for either he or 
his spouse.  He denied workers compensation benefits.  He stated 
he intended to file, however, for SSA disability benefits.  He 
added that he and his spouse were in the process of a divorce.  

With regard to assets and income, in a latter March 2006 Notice 
of Disagreement (NOD), he reported $182,000.00 in a 401K plan.  
He also added he had a retirement fund from AEP, but did not 
report the amount.  However, he stated he did not have access to 
funds from either account for another year until age 55.  
Moreover, he contended that his ex-wife will receive half of the 
total amount in both accounts.  He provided no documentation in 
support of these assertions.  He added that since his life 
expectancy was for many years, his assets would not sustain him 
for any length of time.  

With regard to assets and income, in February 2007, the Veteran 
submitted an Income and Net Worth Statement (VA Form 21-527).  
This time, he reported the following assets:  $25.00 in cash; 
$3,500.00 in Certificates of Deposit (CDs); and $700.00 in bonds.  
Notably, he failed to report his previous $182,000 in a 401K 
plan, as well as his retirement fund from AEP.  Such 
inconsistencies do not lend support to his claim for pension.  

With regard to assets and income, the Veteran has not submitted 
any documentation in support of his assertion that his assets 
were frozen by the divorce court.  He also has not submitted 
documentation corroborating how his assets were split with his 
spouse.  He also failed to mention whether he was ultimately 
awarded SSA disability benefits, which would provide additional 
income to him.  In addition, in a November 2006 VA discharge 
summary, the Veteran reported that he was awarded $60,000 in a 
disability settlement from a 2000 work accident.  It is puzzling 
that the Veteran never mentioned the existence of this disability 
award in his original claim.  Given the Veteran's failure to 
cooperate on a number of matters, the Board must decide the claim 
based on the asset and income evidence currently of record.  

With regard to expenses, in October 2005 the Veteran submitted a 
Request for Details of Expenses (VA Form 21-8049(J)).  His 
monthly expenses were listed as follows: housing, $250.00 a 
month; food, $400.00 a month; taxes, $150.00 a month; clothing, 
$200.00 a month; utilities, $150.00 a month; and diabetes 
supplies, $150.00 a month.  He also noted in his March 2006 NOD 
that he had to pay his spouse $300 a month, presumably for 
alimony.  In contrast, in his February 2007 VA Form 21-527, the 
Veteran stated that he did not have to provide spousal support.  
Such inconsistencies in the Veteran's statements do not assist 
him with his claim for pension.  Finally, in a February 2007 VA 
Form 21-527, the Veteran reported medical expenses of $40.00 and 
$54.00.  

Based on the information provided by the Veteran, excluding 
alimony or spousal support which he most recently denied, at 
most, the Board finds total monthly expenses are $1,394.00 a 
month.  Considering his CDs, bonds, cash, and 401K plan, the 
Veteran has a total net worth estimated at $186,225.00.  The 
Veteran reported no income.  

As indicated above, size and liquidity of net worth, family 
income, life expectancy, and the potential rate of depletion are 
considered in a net worth determination.  38 C.F.R. § 3.275(d).  
In this respect, his net worth of $186,225.00 is considerable.  
And once again, he has not provided adequate corroboration that 
his assets were not liquid.  As of the date of his July 2005 
claim, the Veteran was 54 years old.  Medical evidence of record 
demonstrates that he has various medical ailments that impact his 
ability to work and affect his overall health.  Spending at the 
rate of $1,394.00 a month would deplete the net worth of his 
estate in 11.13 years.  The Veteran's life expectancy in July 
2005 was 24.5 years.  See VA Adjudication Procedure Manual, M21-
1MR, Part V, Subpart iii, Chapter 1, Section J, Topic 72, Block a 
(February 13, 2007).  Thus, the Board acknowledges that the 
Veteran's life expectancy exceeds the potential rate of depletion 
of his assets.  Regardless, the Veteran's net worth is still 
sufficient to meet his expenses under the current rate of 
depletion for the foreseeable future of 11.13 years.  Once again, 
the standard by which the Board is to determine whether the net 
worth can be consumed to provide for maintenance is one of 
reasonableness.  Although spending at the current rate will 
ultimately deplete the financial resources of the Veteran, the 
Board emphasizes the purpose of VA pension benefits is to give 
beneficiaries a minimum level of financial security.  They are 
not intended to protect substantial assets, subsidize 
discretionary spending, or build up the beneficiary's estate.

If the net worth becomes significantly depleted in the future, or 
there is a substantial increase in necessary out-of-pocket 
medical expenses, the Veteran is encouraged to again file a claim 
for pension benefits and submit the appropriate financial 
documentation.  Therefore, under the circumstances and the facts 
as presented regarding the Veteran's net worth, the Board finds 
that some portion of the corpus of the Veteran's estate may 
reasonably be consumed in order to provide for his own 
maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).  In 
other words, the Veteran's net worth is sufficient to meet his 
needs for the foreseeable future of approximately 11 years.  It 
follows that at present, the Veteran does not meet the net worth 
eligibility requirement for pension benefits.  Accordingly, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Pension 
benefits is thereby precluded; as such, his claim is denied.  


ORDER

The appeal is denied, as the Veteran's net worth constitutes a 
bar to nonservice-connected VA pension benefits.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


